t c summary opinion united_states tax_court alexander firsow and camilla thomas-firsow a k a camilla commissioner of internal revenue respondent thomas petitioners v docket no 13284-02s filed date james d mccarthy jr for petitioners bradley c plovan for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies and penalties in petitioners’ and federal income taxes as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether the passive_activity rules of sec_469 preclude petitioners from deducting the full amounts of losses from their rental_real_estate_activities for the and taxable years and whether petitioners are liable for accuracy-related_penalties for the and taxable years pursuant to sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in abingdon maryland during the years in issue petitioners were employees of ashley inc which is located in havre de grace maryland petitioner camilla thomas-firsow worked full time as an employee whereas petitioner alexander firsow petitioner worked hours per week in addition to being an employee of ashley inc petitioner also operated a horse racing business also during the years in issue petitioners owned two rental properties one was located pincite rowland drive port deposit maryland port deposit property the other was located pincite harbor lane sanibel florida sanibel property the sanibel property was rented for approximately month during and for approximately weeks during the port deposit property was rented throughout and petitioners spent no more than weeks per year at the sanibel property performing maintenance work but also fishing off the pier petitioners filed joint federal_income_tax returns for the and taxable years for petitioners reported on their schedule e supplemental income and loss a loss of dollar_figure from rental real_estate for the port deposit property and the sanibel property for petitioners reported a loss on schedule e of dollar_figure for the same properties for each of the taxable years the schedule e filed by petitioners contained the following cautionary language caution your rental real_estate loss may be limited see page e-3 to find out if you must file form_8582 real_estate professionals must complete line on page despite this language petitioners left blank line of schedule e dealing with reconciliation for real_estate professionals moreover petitioners did not file a form_8582 passive_activity_loss limitations with either of their joint returns for and on date in response to an examination of their returns petitioners provided respondent a document entitled election to aggregate activities for the port deposit property sanibel property and other properties this election was not filed with petitioners’ joint returns for and respondent contends that petitioners are not entitled to deduct the full amounts of losses associated with their rental_activity because of passive_activity_loss limitations under sec_469 respondent further contends that petitioners are liable for accuracy-related_penalties under sec_6662 due to negligence or disregard of the rules or regulations discussion whether losses attributable to rental_real_estate_activities are deductible in full depends upon the classification of such activities in general a rental_activity is a passive_activity even if the taxpayer materially participates in such activity sec_469 the deductible amount of aggregate losses from a rental_activity for the taxable_year is thus limited to the aggregate income from all passive activities for the corresponding year the excess if any of the losses over the income is a passive_activity_loss sec_469 the passive_activity_loss is then disallowed as a deduction to respondent does not contest the amount of the reported losses but instead contests the extent to which petitioners are entitled to deduct such losses the extent that the taxpayer did not actively participate in the rental real_estate activity sec_469 i in the present case respondent determined that petitioners actively participated in their rental_activity and thus are entitled to deduct some but not all of their passive_activity_losses subject_to the limitations under sec_469 petitioners however classify their rental_activity differently they contend that during the taxable years in issue they were in the real_property_trade_or_business as that term is defined under sec_469 if they were then the passive_activity_loss limitations of sec_469 would not apply and petitioners would be entitled to deduct the full amount of their losses for each year see sec_469 deductions are a matter of legislative grace and generally the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 the burden_of_proof has not shifted to respondent pursuant to sec_7491 while examination of the tax returns in issue commenced after date neither of the parties has addressed the applicability of sec_7491 petitioners have not offered any evidence that they satisfied any of the criteria of sec_7491 and b accordingly we conclude that the burden remains on petitioners to prove that they were in the real_property_trade_or_business and that their rental real_estate activity is not a passive_activity for the and taxable years the term real_property_trade_or_business means any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 a taxpayer may elect to treat all interests in rental real_estate as one activity sec_469 sec_1_469-9 income_tax regs such election is made by filing a statement with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs to qualify for the election the taxpayer must satisfy two requirements first more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year must be performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 second such taxpayer must perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return both requirements must be satisfied by the same spouse sec_469 under both requirements a taxpayer must materially participate in a real_property_trade_or_business in order for the personal services provided by the taxpayer in that real_property_trade_or_business to count see sec_469 sec_1 c income_tax regs a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 in determining whether a taxpayer materially participates the participation of the taxpayer’s spouse is taken into account sec_469 the temporary treasury regulations promulgated under sec_469 provide the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date see also sec_1_469-9 income_tax regs this court has acknowledged that these temporary regulations are somewhat ambivalent concerning the records to be maintained by taxpayers but we have held that the regulations do not allow a post-event ballpark guesstimate fowler v commissioner tcmemo_2002_223 goshorn v commissioner tcmemo_1993_578 to establish the amount of time petitioners spent on their rental_real_estate_activities in the present case petitioners introduced a spreadsheet and a daily work log summarizing the work activities they performed on a daily basis for the sanibel property and port deposit property the daily work log was not prepared contemporaneously as petitioners performed each activity but it was composed by petitioners in preparation for an examination of their returns by respondent the spreadsheet lists the following hours spent by petitioners at their rental properties year port deposit property sanibel property total petitioner testified that he worked hours per day whenever he was at the sanibel property the spreadsheet also lists petitioners’ time spent rendering personal services for their own residence and for the properties owned by petitioner’s parents petitioners have not met their burden of proving that they were in the real_property_trade_or_business and that their rental real_estate activity is not a passive_activity for the and taxable years while petitioners did not file their election to aggregate activities with their joint returns for and we need not decide whether we should look at the total number of hours during each of these taxable years such that petitioners spent hours in and hours in we find that their testimony the spreadsheet and the daily work logs were not credible petitioners were employees of ashley inc where she worked full time and he worked hours a week in addition to his employment at ashley inc petitioner also operated a horse racing business petitioners testified and the spreadsheet indicates that they spent a fair amount of time rendering personal services for their own residence and for the properties owned by petitioner’s parents even if we were to accept as true petitioner’s testimony that he worked hours per day at the sanibel property above and beyond his time fishing off the pier petitioners spent no more than weeks per year there while petitioners have spent some time performing personal services at their rental properties we conclude that such time falls short of the more than hours of services required under sec_469 accordingly we sustain respondent’s determination regarding this issue the final issue is whether petitioners are liable for accuracy-related_penalties under sec_6662 for the and taxable years an accuracy-related_penalty applies to any portion of an underpayment_of_tax required to be shown on a return where such portion is attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id respondent has the burden of production with respect to the accuracy-related_penalties see sec_7491 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 treasury regulations further provide that negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return failure to keep books_and_records or failure to substantiate items properly sec_1_6662-3 income_tax regs a return position that has a reasonable basis as defined in the regulation is not attributable to negligence id an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner t c memo this section may provide relief even if a return position does not satisfy the reasonable basis standard sec_1 b income_tax regs sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters but the taxpayer must take reasonable steps to determine the law and to comply with it 99_tc_202 the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs respondent has met his burden of production with respect to the accuracy-related_penalties under sec_6662 the returns filed by petitioners contained cautionary language that they failed to heed petitioners did not maintain records for their rental real_estate activity but produced the spreadsheet and daily work log only in response to an examination of their returns by respondent based upon these facts and circumstances we find that petitioners did not take reasonable steps to determine the law and to comply with it moreover petitioners have failed to demonstrate that there was reasonable_cause and that they acted in good_faith accordingly we sustain respondent’s determination with respect to the accuracy-related_penalties under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
